12/22/2020


                                            DA 19-0591
                                                                                        Case Number: DA 19-0591

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2020 MT 323N



JACOB SMITH,

               Petitioner and Appellant,

         v.

STATE OF MONTANA,

               Respondent and Appellee.


APPEAL FROM:           District Court of the First Judicial District,
                       In and For the County of Lewis and Clark, Cause No. DDV-2018-929
                       Honorable James P. Reynolds, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Jacob Smith, Self-Represented, Deer Lodge, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, Katie F. Schulz, Assistant
                       Attorney General, Helena, Montana

                       Leo Gallagher, Lewis and Clark County Attorney, Fallon Stanton, Deputy
                       County Attorney, Helena, Montana


                                                    Submitted on Briefs: November 12, 2020

                                                              Decided: December 22, 2020


Filed:
                                 sr---6ma•—•f
                       __________________________________________
                                         Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2       Jacob Smith, representing himself, appeals from an order, entered in the

First Judicial District Court, Lewis and Clark County, denying Smith’s motions to set a

schedule for amending his petition for postconviction relief and to amend his petition for

postconviction relief. We affirm.

¶3       On February 14, 2017, Smith pleaded guilty to felony bail jumping and felony

criminal possession of dangerous drugs. The District Court sentenced Smith for both

offenses based on his written and oral guilty pleas. Smith filed a postconviction petition

and supporting brief on July 30, 2018, alleging his guilty pleas were not voluntary

because his assigned counsel had threatened and coerced him into pleading guilty. Smith

provided no further explanation or supporting documentation for these claims.

¶4       The District Court reviewed the merits of Smith’s claim and issued an Order

denying Smith’s petition on October 19, 2018.1 The court found that Smith had signed

an “extensive and detailed” acknowledgment and waiver of rights that explicitly

confirmed he was pleading voluntarily and not as a result of force, threats, or promises

made. The District Court explained it had engaged in a “thorough” and “comprehensive”

1
    The District Court entered a duplicate order on November 1, 2018.
                                                 2
colloquy with Smith at the time he entered his pleas to ensure Smith was proceeding

intelligently, knowingly, and voluntarily.          During the colloquy, the District Court

confirmed Smith was satisfied with his attorney’s services.                  In its Order, the

District Court concluded that Smith presented only conclusory allegations against his

counsel in his petition, which were insufficient to grant relief on his alleged claim that his

pleas were involuntary. 2

¶5     On November 5, 2018, Smith filed a motion to set a scheduling deadline to amend

his original petition for postconviction relief. Smith conceded in his supporting brief that

his original petition was deficient. On June 3, 2019, Smith filed a motion for leave to file

an amended petition.        The State opposed Smith’s motions, arguing Smith was not

permitted to file an amended petition because the postconviction proceeding had closed

when the District Court issued its October 19, 2018 Order denying postconviction relief.

¶6     On June 17, 2019, Smith filed a 117-page Amended Verified Petition for

Postconviction Relief and Brief in Support (Amended Petition) asserting issues of

ineffective assistance of counsel.       He alleged that his attorneys failed to interview


2
  The District Court also denied Smith’s petition on grounds that it was not timely filed. Smith
argues on appeal that this was in error, however, § 46-21-102(1), MCA, requires a petition for
postconviction relief be filed within one year of the date that the petitioner’s conviction becomes
final. Smith’s conviction became final as of April 15, 2017, and his petition was filed on
July 30, 2018, more than three months after the required April 15, 2018 deadline. Therefore, the
District Court was mandated to dismiss the petition unless Smith demonstrated it was based upon
newly discovered evidence per § 46-21-102(2), MCA. The District Court correctly concluded
that Smith’s “vague assertions” about unspecified issues he had with the prison mailroom,
without “any documentation or other evidence to support [this] allegation,” were insufficient to
excuse the untimeliness of his petition. Further, Smith did not assert he was actually innocent of
either of the crimes to which he pleaded guilty as is required by § 46-21-102(2), MCA. The
District Court properly concluded that Smith’s petition was time-barred and the exception to the
time bar did not apply.
                                                3
witnesses, investigate the case, and file certain motions as requested by Smith. In his

Amended Petition, Smith reiterated his claim that his pleas were not voluntary. The State

responded to the Amended Petition on August 28, 2019, arguing that because the original

petition had been denied, another petition would not be an “amended petition,” but rather

a “second or subsequent” petition that would be considered untimely under

§ 46-21-105(1)(b), MCA. On September 9, 2019, the District Court issued an order

denying both Smith’s pending motions, concluding Smith did not rely on newly

discovered evidence and he offered no facts or explanations that were not known to him

prior to entering his guilty pleas. The District Court explained that its previous order,

which found Smith’s petition meritless and procedurally barred, concluded the matter.

¶7     The District Court correctly denied Smith’s request to file an amended petition

because its October 19, 2018 Order concluded the matter. Accordingly, the only issue on

appeal is whether the District Court correctly determined Smith’s pleas were voluntary—

the singular issue raised in Smith’s first petition. This Court reviews “a district court’s

denial of postconviction relief to determine if the court’s findings of fact are clearly

erroneous and if its conclusions of law are correct.” Lacey v. State, 2017 MT 18, ¶ 13,

386 Mont. 204, 389 P.3d 233 (citation omitted).                As this Court observed in

Griffin v. State, 2003 MT 267, ¶ 10, 317 Mont. 457, 77 P.3d 545, “[a] person requesting

postconviction relief has the burden to show, by a preponderance of the evidence, that the

facts justify relief. If a postconviction petition fails to state a claim for relief, a district

court may dismiss the petition as a matter of law” pursuant to § 46-21-201(1)(a), MCA.



                                               4
¶8     We look to the record in the underlying case to determine whether a guilty plea

was entered into voluntarily. State v. Wright, 2001 MT 282, ¶ 14, 307 Mont. 349,

42 P.3d 753. In Wright, the petitioner alleged his trial counsel coerced him into pleading

guilty. Wright, ¶ 14. The record in Wright was sufficient to evaluate the voluntariness of

the plea, and we determined “the voluntary nature of Wright’s plea was squarely

addressed in the underlying proceeding and was well-documented.” Wright, ¶ 16. Thus,

this Court declined to disturb the district court’s conclusion that Wright’s plea was

voluntary and not the result of coercion. Wright, ¶ 20.

¶9     Likewise, the record here demonstrates Smith’s pleas were voluntary.           Smith

signed an extensive and detailed acknowledgment of waiver of rights, acknowledging he

was entering his pleas voluntarily and not as the result of force, threats, or promises. In

its order denying relief, the District Court specifically recalled and described its colloquy

with Smith at his change of plea hearing as “thorough” and “comprehensive.” During

that colloquy, Smith acknowledged he was satisfied with his attorney’s services, that he

understood his right to proceed to trial, and that he was voluntarily and knowingly

waiving certain rights by entering his guilty pleas. Smith affirmed he was not acting

under any threats or coercion. The District Court’s October 19, 2018 Order was detailed

and it did not fail to address Smith’s claim that his pleas were involuntary. Smith’s claim

that he pleaded guilty due to coercion is undermined not only by the acknowledgment of

rights and thorough colloquy, but because he received a very beneficial plea agreement—

seven felonies and one misdemeanor were dismissed, reducing his maximum exposure

from 81 to 15 years. The voluntary nature of Smith’s pleas was addressed by the

                                             5
underlying proceedings and we decline to disturb the District Court’s conclusion that his

pleas were voluntary.

¶10    The District Court also correctly concluded that Smith’s conclusory statements

and mere citations to cases and constitutional provisions were insufficient to meet the

pleading requirements of Montana’s postconviction statutes, and we agree that Smith did

not rely on newly discovered evidence. See § 46-21-102(2), MCA. As the District Court

noted, everything recited in Smith’s Amended Petition was information available to him

at the time he entered his guilty pleas in this matter.

¶11    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion

of the Court, the case presents a question controlled by settled law or by the clear

application of applicable standards of review.

¶12    Affirmed.


                                                   /S/ LAURIE McKINNON


We concur:

/S/ JAMES JEREMIAH SHEA
/S/ DIRK M. SANDEFUR
/S/ INGRID GUSTAFSON
/S/ JIM RICE




                                               6